DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 9/14/2021. It is noted that in the amendment, applicant has made changes to the Abstract, the drawings, the specification and the claims.
 	A) Regarding to the abstract, applicant has submitted a new sheet contained a new abstract;
B) Regarding to the drawings, applicant has submitted a set of three replacement sheets contained corrected figures 1-3; 
C) Regarding to the specification, applicant has requested to amend paragraphs [0042], [0044] and [0060], see amendment in page 4; and
D) Regarding to the claims, applicant has amended claims 1-9. There is not any claim being added into or canceled from the application. The pending claims are claims 1-9 which claims are examined in the present office action.
Response to Arguments
3.	The amendments to the abstract, the drawings, the specification and the claims as provided in the amendment of 9/14/2021, and applicant's arguments provided in the mentioned amendment, pages 7-8, have been fully considered and yielded the following conclusions.

B) Regarding to the objections to the specification as set forth in the office action of 6/18/2021, the amendments to the specification as provided in the amendment of 9/14/2021 have NOT been entered, see the reason provided below, and applicant’s arguments provided in the mentioned amendment, page 7, have been fully considered and are not sufficient to overcome the objection to the specification.
It is noted that in the amendment of 9/14/2021, applicant has requested to amend the specification in paragraphs [0042], [0044] and [0060], see the amendment in page 4; 
however, the content of each paragraphs [0042] and [0044] listed in the amendment, page 4, does not match with the content of the paragraphs numbered as [0042] and [0044] in the specification. Applicant is respectfully invited to review the specification in page 8 which contains paragraphs [0042] and [0044] wherein contents of the paragraphs [0042] and [0044] in page 8 of the specification are completely different from the contents of the paragraphs [0042] and [0044] provided in the amendment, page 4. Thus, the requests to amend the specification as provided in the amendment of 9/14/2021 have NOT been entered. As a result, the objection to the specification is repeated in the present office action.
C) Regarding to the objections to the drawings as set forth in the office action of 6/18/2021, the following conclusions are made:

C2) Regarding to the objection to the drawings as set forth in element (5) provided in pages 2-3 of the office action of 6/18/2021, since the amendments to the specification has not been entered, see the reason as provided in element B) above, then the objection to the drawings as set forth in element (5) provided in pages 2-3 of the office action of 6/18/2021, is repeated in the present office action.
C3) Regarding to the objection to the drawings as set forth in element (6) provided in pages 3-4 of the office action of 6/18/2021, applicant’s arguments provided in the amendment of 9/14/2021, page 7, have been fully considered and are sufficient to overcome the objection to the drawings for claim 1 but not for claim 5.
Regarding to the objection of the drawings for the reason that the drawings does not show the feature of “anther visible channel … the optical axis” as recited in present claim 5, applicant’s argued that the mentioned feature is not a structural feature, see amendment in page 7. The examiner respectfully disagrees and respectfully invited the applicant to review the claim. In particular, the claim 5 recites another visible channel having an additional third mirror and an additional visible detectors wherein the fields of two visible channels are symmetrically off-axis with respect to the optical axis, see claim 5 on lines 2-5. Such features recited on lines 2-5 of the claim 5 indeed directs to a 
D) Regarding to the objections and the rejections of claims 1-9 as set forth in the office action of 6/18/2021, the amendments to the claims and applicant’s arguments provided in the amendment of 9/14/2021, page 8, have been fully considered and are sufficient to overcome the objections and the rejections to the claims.
Drawings
4.	The three replacement sheets contained figures 1-3 were received by the Office on 9/14/2021. As a result of the changes to the drawings, the application now contains a total of six sheets of figures 1-6 which includes three replacement sheets contained figures 1-3 as filed on 9/14/2021 and three sheets of figures 4-6 as filed on 12/6/2019.  The mentioned six sheets of figures 1-6 are objected by the examiner for the following reasons.
5.         The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the references of “PF” and “PFir” which are mentioned in the paragraphs [0040] and [0042], respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
6.         The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the features canceled from the claims.  No new matter should be entered.
The feature of “another visible channel … the optical axis” as recited in claim 5, lines 1-5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
7.       The disclosure is objected to because of the following informalities: In paragraph [0060]: on line 2 of the paragraph, “MR” should be changed to --MRir--, see figure 5.  Appropriate correction is required.
Allowable Subject Matter
8.       Claims 1-9 are allowed.
9.       The following is a statement of reasons for the indication of allowable subject matter:  
The Bi-spectral Korsch-type anastigmat telescope as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the EP reference No. 3 404 463; the US Patent No. 8,534,851 and the US Publication No. 2018/0335616 by the limitations related to the structure of the telescope as recited in the features thereof “a visible channel … the visible channel” (claim 1, lines 3-16). Such a structure is not disclosed in the prior art.
Conclusion
10.	The US Patent No. 5,631,770 is cited as of interest in that it discloses a telescope having a visible channel and an infrared channel wherein mirrors are used to constitute the channels.
11.	This application is in condition for allowance except for the following formal matters: 
The objections to the drawings and the specification as set forth in the present office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872